Citation Nr: 1755698	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-45 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy. 

2. Service connection for peripheral neuropathy.

3. Service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	George T. Sink, Esq.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim for service connection for bilateral hearing loss and from a November 2011 rating decision that declined to reopen a claim for service connection for peripheral neuropathy.  

The Board also notes that in the December 2009 rating decision, service connection for jungle rot was also denied and the Veteran submitted a notice of disagreement regarding a skin condition where he was very specific that his disagreement was limited to a skin condition pertaining to jungle rot.  Thereafter, a September 2010 rating decision granted service connection for tine cruris (claimed as jungle rot) with a noncompensable evaluation, effective July 30, 2008.  

In the November 2011 rating decision, the RO declined to reopen the Veteran's claim for service connection for peripheral neuropathy as no new and material evidence had been provided by the Veteran. The Board must determine of its own accord whether new and material evidence is of record to reopen the claim before it may consider it on the merits. Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In a June 2015 VA Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge at his local RO. However, in correspondence from November 2015, the Veteran withdrew his request. See 38 C.F.R. §20.704(e) (2017).

In January 2017, a new VA form 21-22a was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.

The issues of service connection for peripheral neuropathy, on the merits, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2009 rating decision denied service connection for peripheral neuropathy. The Veteran was notified of this decision and of his appellate rights by letter dated December 23, 2009.

2. The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the December 2009 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period.

3. Additional evidence received since the December 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1. The December 2009 rating decision is final with regard to the claim for service connection for peripheral neuropathy. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no NOD is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial. See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period." 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

Service connection for peripheral neuropathy was originally denied in a December 2009 rating decision for lack of a link between the Veteran's current disability and his active duty service. The Veteran was notified of this decision and of his appellate rights by letter dated December 23, 2009. The Veteran did not submit an NOD in response to the notification. See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017). Further, no new and material evidence was received within one year of the date of mailing of the rating decision. See 38 C.F.R. § 3.156(b). Accordingly, the December 2009 rating decision is final with regard to this claim. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The Veteran submitted a petition to reopen the service connection claim for peripheral neuropathy in March 2011. In a statement received in February 2012, the Veteran's private treating physician advised that the Veteran does not have diabetes and has no family history of peripheral neuropathy. The treating physician also stated that he has treated the Veteran for peripheral neuropathy since 2008 and that neuropathy is considered to be a complication of "Agent Orange exposure." These statements are presumed credible for the purpose of determining whether reopening is warranted. Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513. This evidence relates to an unestablished fact necessary to support the claim, namely a link between the Veteran's current disability and his active duty service. Thus, the Board finds the evidence is both new and material. See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122. Therefore, the claim is reopened.





ORDER

New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy; the appeal is granted to this extent only.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).

I. Peripheral Neuropathy

The Veteran asserts that his peripheral neuropathy is linked to his active duty service.  Further, he has submitted a statement from his private physician suggesting that his peripheral neuropathy is a complication of Agent Orange exposure.  While the private physician's statement is not sufficient to grant service connection as it does not provide a rationale for the conclusions reached, it does meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  Therefore, on remand, the Veteran should be afforded an appropriate VA examination for an opinion as to the likely etiology of his peripheral neuropathy.

II. Bilateral Hearing Loss

A new VA examination and medical opinion must be obtained regarding the Veteran's bilateral hearing loss.  The September 2009 examination diagnosed the Veteran with bilateral sensorineural hearing loss, as well as tinnitus.  The examiner found that the Veteran's tinnitus was connected to service, but his hearing loss was not.  The report did not address the issue of secondary service connection of the Veteran's bilateral hearing loss to his service-connected tinnitus.  See 38 C.F.R. § 3.310 (2017) (providing for service connection on a secondary basis).  Therefore, the September 2009 opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Send Veterans Claims Assistance Act of 2000 notice to the Veteran pertaining to his claim of entitlement to service connection for bilateral hearing loss, to include as secondary to his service-connected tinnitus.  See 38 C.F.R. § 3.310.

2.  Associate with the claims file all outstanding VA treatment records, dated since December 2012.

3.  Contact the Veteran and inform him that the most recent private treatment records associated with the claims file are dated in February 2010.

(a)  Inform the Veteran that the December 2010 testing relating to peripheral neuropathy and May 2015 audiological examination do not appear to be associated with the claims file.

(b)  Provide the Veteran with VA Forms 21-4142; Authorization and Consent to Release Information to VA, for any outstanding and/or recent private treatment records he asserts are relevant to his claim.  Advise the Veteran that he may submit his private treatment records if he so chooses.

(c)  If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file in accordance with 38 C.F.R. § 3.159.

(d)  If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  Then, schedule the Veteran for an appropriate VA audiological examination to evaluate his bilateral hearing loss.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examiner must obtain a complete medical, social, and occupational history pertinent to the Veteran's conditions.  The examiner must provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during active duty service or is related to any in-service disease, event, or injury, including specifically in-service noise exposure.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was either (i) caused by, or (ii) aggravated by, his service-connected tinnitus.

(c)  In providing this opinion, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology since his active duty service.

(d)  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.

(e)  In providing this opinion, the examiner must consider the February 2010 private physician's statement that Veteran's statements of exposure to gunfire and explosives would explain why the Veteran experiences difficulty with "soft sounds, especially speech sounds."  See February 1, 2010 Correspondence from Denny McQuaid, Board Certified Hearing Instrument Specialist.

(f)  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination to evaluate his peripheral neuropathy.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examiner must provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy had its clinical onset during active service or is related to any incident of service, to include his conceded exposure to Agent Orange.

In providing this opinion, the examiner is requested to comment on the statement provided by the Veteran's private physician in February 2012.  

*  The examiner should note the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish service connection based on such exposure in this particular case.

(b)  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After completing the above, review the medical examination reports to ensure that they adequately respond to the above instructions, including that they provide an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiners for further review and discussion.

7.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


